Title: [Monday February 16. 1778.]
From: Adams, John
To: 


      On Monday February 16. 1778. We had for our mortification another Storm from the North East, and so thick a Snow that the Captain thought he could not go to Sea. Our Excursion to this place, was unfortunate, because it was almost impossible to keep the Men on board. Mothers, Wives, Sisters came and begged leave for their Sons, husbands and Brothers, to go on Shore for one hour &c. so that it was very hard for the Commander to resist their importunity. I was anxious because I thought We should not have another Wind so good as that We had lost. Congress and the Navy Board would be surprized at these delays, and yet there was no fault that I knew of. The Commander of the Ship was active and vigilant, and did all in his Power, but he wanted Men. He had very few Seamen: all was as yet chaos on board. His Men were not disciplined: even the Marines were not. The Men were not exercised to the Guns. They hardly knew the ropes. My Son was treated very complaisantly by Dr. Noel, and by a Captain and Lt. of Artillery who were with Us, all French Gentlemen. They were very assiduous in teaching him French. Noel was a genteel Man and had received somewhere a good Education. He had Scars on his forhead and on his hands which he said were wounds received last War, in the light horse Service. The Name of the Captain of Artillery, was Parison, and that of the Lieutenant was Begard. Since my Embarkation, Master Jesse Deane delivered me a letter from his Unkle Barnabas Deane, dated the tenth of February recommending to my particular care and Attention, the Bearer the only Child of his Brother Silas Deane Esqr. then in France, making no doubt, as the letter adds, that I shall take the same care of a Child in his Situation, which I would wish to have done to a Child of my own, in the like circumstances, it is needless to mention his Youth and Helplessness, also how much he will be exposed to bad company, and to contract bad habits, without some friendly Monitor to caution, and keep him from associating with the common hands on board. About the same time another Letter was delivered to me from William Vernon Esqr., of the Continental Navy Board at Boston dated February the ninth in these Words “I presume it is unnecessary to say one Word, in order to impress your mind with the Anxiety a Parent is under, in the Education of a Son, more especially when not under his immediate inspection, and at three thousand miles distance. Your parental Affection fixes this principle. Therefore I have only to beg the favour of you, Sir, to place my Son, in such a Situation, and with such a Gentleman, as you would choose for one of yours, whom you would wish to accomplish for a Merchant. If such a house could be found, either at Bourdeaux or Nantes, of Protestant Principles, of general and extensive Business, I rather think one of these Cities the best; yet if it should be your Opinion, that some other place might be more Advantageous to place him at, or that he can be employed by any of the States Agents, with a good prospect of improving himself in such manner, that he may hereafter be usefull to Society, and in particular to these American States, my views are fully answered. I have only one Observation more to make, vizt. in respect to the Oeconomy of this matter, which I am persuaded will engage your Attention, as the small fortune that remains with me, I would wish to appropriate for the Education of my Son, which I know must be husbanded, yet I cannot think of being rigidly parcimonious, nor must I be very lavish, lest my money should not hold out. I imagine a gratuity of one hundred pounds Sterling may be given to a Merchant of Eminence to take him for two or three Years, and perhaps his yearly board paid for. I shall be entirely satisfied in whatever may seem best for you to do and shall ever have a grateful remembrance of your unmerited favours, and sincerely hope in future to have it in my Power to make Compensation. I wish you health and the Utmost happiness and am with the greatest regards” &c.
      Thus I found myself invested with the unexpected Trust of a kind of Guardianship of two promising young Gentlemen, besides my own Son, a benevolent Office which would have been peculiarly agreable to me, if I had not a prospect before me of too much Occupation in my own to be at leisure to discharge the duties of it, with that Attention which it might require. I was soon relieved from the principal care of it, however, for Mr. Vernon chose to remain at Bourdeaux, and Mr. Deane, by the Advice of Dr. Franklin, was put to Le Coeur’s Pension at Passy with my Son J.Q.A. and his Grandson Benjamin Franklin Bache, since that time famous enough as the Editor and Proprietor of the Aurora.
     